Citation Nr: 0844767	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  08-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a lung disorder. 

3.  Entitlement to a nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from September 2006 and August 2007 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office.   

The veteran testified before the Board by videoconference 
from RO in November 2008.  A transcript of the hearing is 
associated with the claims file. 

The issues of service connection for diabetes mellitus and 
for a lung disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran performed active military service for greater 
than 90 days during a period of war and is receiving Social 
Security Administration (SSA) disability benefits. 

2.  The maximum annual rate for an improved pension in effect 
in July 2007 for a veteran with one dependent was $14,313.00.   
The veteran's annualized family income minus unreimbursed 
medical expenses of $15,399 exceeds that amount.


CONCLUSION OF LAW

The criteria for payment of a nonservice-connected pension 
have not been met.  38 U.S.C.A. § 1513, 1521, 5312 (West 
2002); 38 C.F.R. § 3.3, 3.23, 3.271-75 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In June 2006, the RO provided a notice that met these 
requirements.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

A pension is payable to veterans of a period of war because 
of nonservice-connected disability or age.  Basic entitlement 
exists if the veteran served in the active military, naval, 
or air service for 90 days or more during a period of war;  
meets certain net worth and annual income requirements; and 
is 65 years of age or older, or is permanently and totally 
disabled from nonservice-connected disabilities not due to 
the veteran's own misconduct.  For these purposes, a veteran 
is permanently and totally disabled if he is disabled as 
determined by the Commissioner of Social Security for the 
purposes of benefits administered by the Commissioner.  
38 U.S.C.A. § 1513, 1521; 38 C.F.R. § 3.3.  

Annual income of the veteran and dependent spouse must not 
exceed the annual pension rate specified in 38 U.S.C.A. 
§ 5312, increased from time to time as published in the 
Federal Register.  38 C.F.R. § 3.3, 3.23.  Income includes 
payments of any kind from any source during a twelve month 
annualization period except for exclusions including 
unreimbursed medical expenses in excess of five percent of 
the pension rate.  38 C.F.R. § 3.271, 3.272.  

Service personnel records showed that the veteran served on 
active duty in the U.S. Army from July 1966 to July 1968, a 
period of war.  See 38 C.F.R. § 3.2.  The veteran was born in 
January 1947 and is less than 65 years of age.  In a July 
2007 Income-Net Worth and Employment Statement, the veteran 
reported that he was married with one dependent child who was 
between 18 and 23 years of age and in school.  However, in an 
October 2007 notice of disagreement, the veteran stated that 
his child was not in school.  There is no indication that the 
child is permanently incapable of self support.  Therefore, 
the child is not a dependent.  See 38 U.S.C.A. § 101 (West 
2002). 

In a January 2006 claim for a nonservice-connected pension, 
the veteran reported that he was not currently receiving SSA 
benefits.  However, electronic SSA records showed that the 
veteran was granted disability benefits effective September 
2005.  The veteran did not respond to a request from the RO 
for income and net worth information at the time of his 
claim.  However, in July 2007, the veteran provided his 2007 
income, net worth, and medical expenses paid in June 2007.  
Therefore, the Board will evaluate the veteran's annualized 
family income and expenses effective at the time he provided 
information in July 2007. 

The maximum annual rate of payment of an improved pension 
under 38 U.S.C.A. § 5312 for a veteran with one dependent 
effective December 1, 2006 was 
$14,313.00.  To be deductible, unreimbursed medical expenses 
must exceed five percent or $715.00.  See 72 Fed. Reg. 32, 
163 (Jun. 11, 2007).  

In his July 2007 statement, the veteran reported monthly 
income from the Social Security Administration of $1,388 for 
him and $40.00 for his spouse.  In an October 2007 notice of 
disagreement, the veteran reported that his spouse ceased 
receiving the $40.00 per month income from SSA shortly after 
his earlier report.  Therefore, providing the veteran with 
consideration in his favor and excluding the spouse's income, 
the total annualized income for his family was $16,656.00.  
The veteran had a monthly medicare deduction of $93.50, or 
$1,122 on an annual basis. The veteran also reported one-time 
unreimbursed medical expenses of $800.00 and $50.00.  The 
total expenses were $1972.00.  After subtracting $1,257, or 
those unreimbursed medical expenses which exceed $715 (5 
percent of the maximum annual pension rate), the veteran's 
annual family income was $15,399.00.  No change in income or 
expenses was thereafter reported.  As the annualized family 
income exceeds the annual pension rate, entitlement to a 
nonservice-connected pension is not warranted.  

Regrettably, the weight of the credible evidence demonstrates 
that the veteran meets the requirements for military service 
and disability but that his annualized income exceeded the 
annual pension rate.  Therefore, payment of a nonservice-
connected pension is not warranted.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

However, the veteran is advised that he should resubmit a 
claim for pension if his family income is reduced, if the 
status of his dependents changes, or if he incurs additional 
deductible expenses.  


ORDER

Payment of a nonservice-connected pension is denied.  


REMAND

In the opinion of the Board, additional development is 
necessary with respect to the issues pertaining to service 
connection for a lung disorder and diabetes mellitus. 

In a July 2007 claim and in a November 2008 Board hearing, 
the veteran indicated that he was receiving disability 
benefits from the Social Security Administration.  Because 
the SSA's decision and the records upon which the agency 
based its determination may be relevant to VA's adjudication 
of his pending claims, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

VA is also required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from January 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical 
treatment since January 2008 and 
associate any records received with the 
claims file.  

2.  Request from the Social Security 
Administration all medical records and 
adjudication documents for the award of 
disability benefits to the veteran.  
Associate any records received with the 
claims file.  

3.  Then, take any other development 
action deemed warranted and readjudicate 
the claims for service connection for 
diabetes mellitus and a lung disorder.  
If either the decision remains adverse to 
the veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


